Mr. Presiding Justice Clark delivered the opinion of the court. The appellees filed a bill of complaint against Michael H. Hickey and his wife, Tressie O. Hickey, the appellant, seeking to foreclose a trust deed given to secure a loan for $10,000. Answers were filed by Hickey and the appellant. Thereafter the appellant filed a cross-bill alleging payment of the indebtedness prior to the filing of the original bill, and asking that the indebtedness be declared paid and satisfied and “said trust deed be declared a cloud upon the inchoate right of dower” of appellant in the premises. To this cross-bill a demurrer was filed and sustained, and from a decree dismissing the cross-bill the appeal is taken. The decree was proper. The appellant could have shown under her answer to the original bill that the amount claimed therein to be due upon the notes and trust deeds securing the same had been paid, and no cross-bill was necessary. Affirmed.